Order entered May 27, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00168-CV

              CHERYL DENISE SCHULDENBERG, Appellant

                                        V.

   OLD REPUBLIC NATIONAL TITLE INSURANCE COMPANY, AS
 SUBROGEE FOR KURT S. JOHNSON AND LAURA KLINGER, Appellee

                On Appeal from the 14th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-19-15270

                                     ORDER

      The reporter’s record in this case has not been filed. By letter dated April

16, 2021, we informed appellant the court reporter notified us that the reporter’s

record had not been filed because appellant had not (1) requested the record; or (2)

paid for or made arrangements to pay for the record. We directed appellant to

provide the Court with written verification showing the reporter’s record had been

requested and that appellant had paid for or made arrangements to pay for the

record or had been found entitled to proceed without payment of costs. We
cautioned appellant that failure to provide the required documentation within ten

days might result in the appeal being ordered submitted without the reporter’s

record. To date, appellant has not provided the Court with documentation showing

she has requested the reporter’s record, nor otherwise corresponded with the Court

regarding the status of the reporter’s record. Accordingly, we ORDER this appeal

submitted without a reporter’s record.

      Appellants’ brief is due THIRTY DAYS from the date of this order.


                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE